Under the authority of Easley v. State, 199 S.W. Rep. 476, and Walters v. State, 118 S.W. Rep. 543, appellant *Page 477 
complains that the evidence in this case was sufficient to show the use of violence or the making of any assault in the commission of the alleged robbery. Examination of those authorities show facts vastly different from those in the case before us. Reference can be made to the authorities named; it is not necessary to set them out at length. In the instant case it appears that after going into a place where appellant and others were and there exhibiting some money, the injured party went out upon the streets and was presently overtaken by a party in which appellant was, and they told him to "stick them up" and marched him out into the brush. They held whatever they had in their hands against his back and he said he thought it was a gun that he did not see it. He said they held something against his back and put their hands in his pocket and took out what money he had, and then told him to beat it and he ran away and left them. The use of any unlawful violence upon the person of another with intent to injure him, whatever be the means or the degree of violence used, is an assault and battery. Any threatening gesture showing in itself an immediate intention, coupled with an ability to commit a battery, is an assault. Whether the parties actually used a gun, or something that resembled a gun, or something which in the manner of its use appeared to the injured party to be a gun, by any of which means they put the injured party in fear of life or bodily injury, and thereby induced him to part with his money, would be within the forbiddance of the law of robbery, and the cases cited render no support to appellant's contention.
The second ground of appellant's motion is complaint of certain parts of the charge to which no exception was reserved. Appellant is mistaken in his assertion that this court states in its opinion that in anywise it relied in affirming this case upon the fact that appellant did not testify. The fact that he did not was mentioned in the opinion, but the affirmance was in no sense based thereon.
The motion for rehearing will be overruled.
Overruled.